Citation Nr: 0904070	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from May 1963 to May 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied a TDIU. In March 2005, the veteran 
relocated from Las Vegas, Nevada to Summerville, South 
Carolina. His claim was transferred to the Columbia, South 
Carolina RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is unable to pursue gainful 
employment due to his service-connected disability.  He is in 
receipt of service connection for varicose veins of the right 
leg with post phlebitic syndrome, rated as 60 percent 
disabling. He states that because of this condition, he is 
unable to stand and has severe pain. He claims that this 
prevents him from returning to work. 

The Veteran underwent a VA examination in January 2005. At 
that time, the examination report indicated that the Veteran 
had extensive swelling with pain during standing. The 
examination report did not address whether or not he had 
edema (board-like) or if he had constant pain at rest. A 
thorough and contemporaneous examination of the Veteran which 
is adequate for rating purposes should be performed. Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). This is to ensure 
that evaluation of a disability is a fully informed one. 

Additionally, in March 2005, the Veteran moved from Las 
Vegas, Nevada to Summerville, South Carolina. At that time, 
he was on a medical leave of absence because of his service-
connected disability. An October 2004 letter was associated 
with his claim folder from the Family Tree Medical Center 
which indicated that he was unable to work and maintain a 
gainful employment because of his post phlebitic syndrome. At 
that time, he was employed as a casino shift manager. Since 
he has moved to South Carolina, it is not clear what his work 
status or ability entails. A VA Form 21-4192, Request for 
Employment Information in Connection With Claim for 
Disability Benefits should be submitted. 

Finally, VA outpatient treatment records from March 2005 to 
November 2008 were submitted by the Veteran without a waiver 
of RO consideration. Therefore, RO consideration must be 
rendered. See 38 C.F.R. § 20.1304(c).

Accordingly, this case is REMANDED for the following actions:

1. The Veteran should submit a VA Form 
21-4192, Request for Employment 
Information in Connection With Claim for 
Disability Benefits. If the Veteran is no 
longer employed and is in receipt of 
Social Security Disability benefits, 
those records relied upon to make that 
determination and a copy of the favorable 
disability determination should be 
associated with the claims folder.

2. The Veteran should be afforded a VA 
cardiology examination to determine the 
nature and severity of his varicose veins 
of the right leg with post phlebitic 
syndrome:

        a. The claims folder, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand. 
        
        b. After conducting all appropriate 
testing and any other appropriate 
inquiries, the examiner must indicate 
whether the Veteran has board-like edema 
with constant pain at rest. All indicated 
testing should be made. The examiner 
should also indicate how the Veteran's 
service-connected disability affects his 
ability to obtain or maintain 
substantially gainful employment or 
whether the Veteran's service-connected 
disability causes marked interference 
with employment. A complete rationale 
should be provided for any opinion 
provided. 

3. The RO/AMC should review all new 
evidence submitted to the Board without a 
waiver in connection with the claim on 
appeal.

4. Thereafter, the AMC/RO will 
readjudicate the issue on appeal. The 
AMC/RO must ensure that all directed 
factual and medical development as noted 
above is completed. In the event that the 
examination report does not contain 
sufficient detail, the AMC/RO must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).

5. If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal. They should be given an 
opportunity to respond. 


By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The Veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





